SUMMERS, J.,
is of the opinion this grant and order is an unauthorized extension of the concept of pretrial discovery which we have often said we would not permit.
On considering the petition of the relator in the above entitled and numbered cause,
Ordered that the Honorable John Ballard, Judge of the City Court of Shreveport, permit the defendant-relator to inspect and test the radar unit and the radar maintenance manual used in connection with speeding offense in this case, under the supervision and directives of that court.